USDC IN/ND case 3:18-cv-00799-PPS-MGG document 12 filed 02/20/19 page 1 of 3


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

   NEIL RUSSO,                                     )
                                                   )
                  Plaintiff,                       )
                                                   )
          v.                                       ) CAUSE NO: 3:18-cv-00799-PPS-MGG
                                                   )
   PLANET FORWARD, LLC d/b/a                       )
   PLANET FORWARD ENERGY                           )
   SOLUTIONS, LLC,                                 )
                                                   )
                  Defendant.                       )

                   JOINT MOTION FOR APPROVAL OF
          SETTLEMENT AGREEMENT AND ISSUANCE OF FINAL ORDER

          Plaintiff, Neil Russo (“Plaintiff”), by counsel, and Defendant, Planet Forward, LLC

   d/b/a Planet Forward Energy Solutions, LLC (“Defendant”), by counsel, jointly move this

   Court to approve the settlement agreement reached between them and to dismiss this case,

   with prejudice. In support of this motion, the parties state:

          1.      Plaintiff filed this lawsuit against Defendant on September 28, 2018,

   alleging violations of the Fair Labor Standards Act, 29 U.S.C.§ 201, et. seq., (“FLSA”).

          2.      The parties have been engaged in ongoing settlement negotiations before

   and after Plaintiff filed the lawsuit. Although Plaintiff had served the Complaint on

   Defendant, the Parties agreed that, should their settlement negotiations prove unsuccessful,

   they would jointly move the Court to allow Defendant an appropriate extension of time to

   file its Answer or other responsive pleading.

          3.      There exists between the parties a bona fide dispute under the FLSA. The

   parties recognize the outcome in the lawsuit is uncertain and achieving a final result

   through litigation requires additional risk, discovery, time, and expense.

                                                   1
USDC IN/ND case 3:18-cv-00799-PPS-MGG document 12 filed 02/20/19 page 2 of 3


          4.      Throughout the ongoing negotiations, Defendant has denied, and continues

   to deny, the allegations in the lawsuit or that it is liable for alleged violations of the FLSA

   or that it owes any damages to Plaintiff.

          5.      Defendant, without admitting or conceding any liability or damages, and to

   avoid the burden, expense, and uncertainty of continuing the lawsuit, has agreed to settle

   the lawsuit.

          6.      Plaintiff, with the assistance of his undersigned counsel, has investigated

   and evaluated the facts and law relating to the claims asserted in the lawsuit. After

   balancing the benefits of settlement with the costs, risks, uncertainty, and delay of

   continued litigation, Plaintiff believes that the settlement reached between the parties is in

   his best interest and represents a fair, reasonable, and adequate resolution of the lawsuit.

          7.      The settlement agreement has been executed by all parties.

          8.      The parties’ agreement settles all claims and matters pleaded in Plaintiff’s

   complaint fully and forever.

          9.      The parties have agreed to keep the terms of the settlement agreement

   confidential, with limited exceptions set forth in the agreement.               Defendant is

   contemporaneously filing a motion for leave to file the settlement agreement under seal

   and will separately provide the Court with a copy of the settlement agreement pursuant to

   the Court’s CM/ECF Manual guidelines for submitting confidential material. However, to

   the extent the Court does not approve the motion to seal because of confidentiality, the

   parties agree that the confidentiality provision in the settlement agreement can be stricken

   therefrom.




                                                 2
USDC IN/ND case 3:18-cv-00799-PPS-MGG document 12 filed 02/20/19 page 3 of 3


          WHEREFORE, the parties respectfully move the Court to approve the settlement

   agreement as a fair and reasonable resolution of a bona fide dispute under the FLSA and

   to enter a final order dismissing all claims against Defendant with prejudice.

   ATTORNEYS FOR PLAINTIFF                      ATTORNEYS FOR DEFENDANT


   /s/ Bradley L. Wilson                        /s/ Andrew M. Spangler, Jr. (w/ permission)
   Bradley L. Wilson                            Andrew M. Spangler, Jr.
   John H. Haskin & Associates                  Barack Ferrazzano Kirschbaum &
   255 North Alabama Street, 2nd Floor          Nagelberg LLP
   Indianapolis, Indiana 46204                  200 West Madison Street, Suite 3900
                                                Chicago, Illinois 60606




                                                3
